Citation Nr: 1336418	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-23 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for a condition of the nervous system, not otherwise specified, claimed as Huntington's Chorea.

2.  Entitlement to service connection for progressive dementia and/or Alzheimer's disease, to include as secondary to a condition of the nervous system, not otherwise specified.

3.  Entitlement to special monthly compensation (SMC), based on a need for the regular aid and attendance of another person.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1941 to July 1947 and from July 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Jackson, Mississippi (RO) and Nashville, Tennessee.  In August 2012, the Board remanded this matter for additional development and medical inquiry.  

Based on an additional review of the claims file, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA folder.  No relevant evidence has been included in the claims file since the most recent supplemental statement of the case (SSOC) dated in September 2013.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The August 2012 remand, in pertinent part, requested that outstanding VA treatment records be included in the claims file and that the Veteran undergo VA compensation examination for which an examiner would provide opinions regarding whether the Veteran currently has dementia, and if so whether it is related to service or to a service-connected neurological disorder.  Based on a review of the record, the Board cannot find substantial compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to VA treatment records, the claims file indicates that, since November 2011, the Veteran has lived in a VA nursing home facility in Biloxi, Mississippi.  Further, an October 2012 VA examination report indicates that, in July 2011, the Veteran was either treated by, or evaluated by, a VA neurologist.  Nevertheless, the most recent VA treatment records in the claims file are dated in May 2010.  

With regard to the requested VA examination, two VA examiners provided opinions in September and October 2012.  However, neither opinion included a rationale.  

The claim for SMC is inextricably intertwined with the claim for increased rating, and the claim for service connection, and should not be decided until the other issues have been resolved.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Include in the claims file copies of any VA treatment records dated after May 2010.  

2.  Include in the claims file copies of any records pertaining to treatment the Veteran has received at a VA nursing care facility in Biloxi, Mississippi (reportedly since November 2011).  

3.  The Veteran's claims folder should again be made available to the VA physician who conducted the September 2012 neurologic examination and the clinical psychologist who conducted the October 2012 mental disorders examination.  

Both examiners indicated, in essence, that the rationale for their opinions was based on a review of the history, examination, review of literature, and the experience and training of the examiner.  However, "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Accordingly it is requested that the examiners opine as follows:

a)  Is the Veteran's currently diagnosed progressive dementia and/or Alzheimer's disease at least as likely as not (a probability of 50 percent or greater) related to active service.  Please provide a complete explanation for the opinion.

b)  Also, is the Veteran's currently diagnosed progressive dementia and/or Alzheimer's disease at least as likely as not due to or caused by any neurological disorder.  Please provide a complete explanation for the opinion.

c)  Finally, was the Veteran's currently diagnosed progressive dementia and/or Alzheimer's disease at least as likely as not aggravated (i.e., worsened beyond the natural progress) by the Veteran's service-connected disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's progressive dementia and/or Alzheimer's disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

If the original examiners are unavailable, then the requested opinions should be obtained from other appropriately qualified clinicians.  If a new examination is deemed necessary, then one should be provided.  Please provide a complete explanation for the opinion.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal to include the claim for SMC.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in September 2013, and provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



